DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claim 31, this claim requires a system with a substrate, an optical imaging module, and a processing module, but no such system is disclosed in the disclosure of the instant application.  Figure 2A of the disclosure shows the substrate of the invention, but none of the other figures show anything remotely close to a tangible system with a series of modules.  Furthermore, the specification of the disclosure never discusses construction of a system or even a computer that performs the processes described within the disclosure of the instant application.  The disclosure does incorporate U.S. PGPUB 2015/0330974 by reference in paragraph [0127] of the specification of the disclosure to describe the process of cycled detection, but the ‘974 Publication only shows a computer system in figure 1 with a processor.  There certainly is no optical imaging module as part of the system of the ‘974 Publication.  Furthermore, nothing in the ‘974 Publication indicates that the processor (102) of figure 1 can or even is capable of performing the processes within the disclosure of the instant application.  Thus, at least on this basis, one with ordinary skill in the art would not reasonable conclude that Applicant was in possession of this requirement at the time the application was filed.

Therefore, Claim 31 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 32-46, because each of these claims depend from independent Claim 31, these claims incorporate all of the limitations of independent Claim 31. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
For Claim 47 also recites therein, “obtain a plurality of optical signals from said substrate over one or more cycles of probes binding to said plurality of analytes”.  However, this limitation is broader than what is actually disclosed.  As noted above, the invention incorporates and requires cycled detection.  Cycled detection, as discussed in paragraph [0095] of the specification of the disclosure, requires multiple cycles with each cycle generating a plurality of optical signals.  There are no disclosed embodiments where only one cycle is performed.  The 
Therefore, Claim 47 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 48-59, because each of these claims depend from independent Claim 47, these claims incorporate all of the limitations of independent Claim 47. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
For Claim 60, this claim requires a system with a substrate and an optical imaging module, but no such system is disclosed in the disclosure of the instant application.  Figure 2A of the disclosure shows the substrate of the invention, but none of the other figures show anything remotely close to a tangible system with a substrate and a module.  Furthermore, the specification of the disclosure never discusses construction of a system or even a computer that performs the processes described within the disclosure of the instant application.  The disclosure does incorporate U.S. PGPUB 2015/0330974 by reference in paragraph [0127] of the specification of the disclosure to describe the process of cycled detection, but the ‘974 Publication only shows a computer system in figure 1 with a processor.  There certainly is no optical imaging module as part of the system of the ‘974 Publication.  Furthermore, nothing in the ‘974 Publication indicates that the processor (102) of figure 1 can or even is capable of performing the processes within the disclosure of the instant application.  Thus, at least on this 
Therefore, Claim 60 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
For Claim 61, this claim requires a system with a substrate, an optical imaging module, and image processing module, but no such system is disclosed in the disclosure of the instant application.  Figure 2A of the disclosure shows the substrate of the invention, but none of the other figures show anything remotely close to a tangible system with a substrate and a module.  Furthermore, the specification of the disclosure never discusses construction of a system or even a computer that performs the processes described within the disclosure of the instant application.  The disclosure does incorporate U.S. PGPUB 2015/0330974 by reference in paragraph [0127] of the specification of the disclosure to describe the process of cycled detection, but the ‘974 Publication only shows a computer system in figure 1 with a processor.  There certainly is no optical imaging module as part of the system of the ‘974 Publication.  Furthermore, nothing in the ‘974 Publication indicates that the processor (102) of figure 1 can or even is capable of performing the processes within the disclosure of the instant application.  Thus, at least on this basis, one with ordinary skill in the art would not reasonable conclude that Applicant was in possession of this requirement at the time the application was filed.
Therefore, Claim 61 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 62-66, because each of these claims depend from independent Claim 61, these claims incorporate all of the limitations of independent Claim 61. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 67-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Section II.  The MPEP also states, “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claim 67, this claim recites therein, “providing a substrate that supports said plurality of analytes immobilized adjacent thereto at a density of at least 1 molecule per square micrometer.”  However, one with ordinary skill in the art would find this limitation confusing because “thereto” could refer to the analytes being immobilized adjacent to the substrate or adjacent to each other.  The disclosure discloses both scenarios.  Thus, one with ordinary skill in the art would not be able to determine “thereto” is referring exactly and, as a result, could not determine the metes and bounds of the claim. 
Therefore, Claim 67 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
For the purposes of examination, the Examiner has interpreted the limitation(s) as if “thereto” means that the analytes are immobilized adjacent to each other.
As for Claims 68-72, because each of these claims depend from independent Claim 67, these claims incorporate all of the limitations of independent Claim 67. 
Therefore, at least on this basis, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
‘552 and ‘124 Publications, which both disclose a way to densely pack analytes on a substrate and image them to identify them.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
January 15, 2021